Grice, Justice.
Involved here is a suit upon a policy insuring against damage from windstorm. Following a mistrial the insurance company filed a motion for judgment notwithstand*687ing the mistrial, which was denied. The Court of Appeals reversed. We granted certiorari in order to review the holding of the Court of Appeals as to the proper definition of the term “windstorm” where no definition is provided in the policy, and also to review its holding as to the insufficiency of the evidence of any such windstorm. Upon re-examination of the record and study of the briefs, we have concluded that the Court of Appeals properly determined these issues.
Argued September 11, 1967 —
Decided October 5, 1967—
Rehearing denied October 20, 1967.
Randall Evans, Jr., for appellant.
Fulcher, Fulcher, Hagler, Harper & Reed, W. M. Fulcher, for appellee.
Therefore, its judgment is

Affirmed.


All the Justices concur, except Duckworth, C. J-, Nichols and Frankum, JJ., who dissent.